Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following applicant Remarks filed 2/15/2022 are considered persuasive over the prior art rejections: 
“As discussed in ‘306 application at paragraph [0070], “The moving robot 10
according to this exemplary embodiment undergoes the step S100 of performing a basic motion,” and “The ‘basic motion’ is a motion for driving the spin mops 30 of the moving robot 10 to calculate the slip rate of the moving robot 10 by using the gyro sensor 110 or acceleration sensor 120.” ‘Thus, JANG et al. teaches performing a basic motion to calculate a slip rate of a moving robot 10, and does not teach or suggest, for example, “determining material information associated with a surface contacted by the spin mop; [and] performing a first travel control of the robot cleaner based on the material information,’ as recited in claim 1. While the ‘306 application at paragraph [0079] discusses that a slip rate may change due to a change in a floor material, this and other sections of JANG et al. relate to compensating for a changing slip rate due to different floor materials and do not teach suggest determining material information, and performing a first floor control based on the determined material information.”

“SHIN et al. does not cure the above-identified deficiencies in JANG et al. with
respect to claim 1. The Office Action applies SHIN et al. as allegedly teaching features in claim 15 related to controlling a robot to move at a desired speed. As an initial observation, Applicant notes that SHIN et al. does not relate to a robot having spin-mops, such that SHIN et al. and JANG et al. measure slip in a different, incompatibles ways.
In another example, claim 15 recites, inter alia, “performing a first travel control of the robot cleaner based on the material information,” and “wherein performing the second travel control of the robot cleaner includes controlling the robot cleaner to perform the second travel control at a speed that is compensated for in consideration of the slip ratio that is determined based on the first travel control. Applicant submits that JANG et al. and/or SHIN et al. do not teach or suggest the above-identified features of clam 1 for reasons similar to those identified above with respect to similar features recited 1n claim 1.
Claim 15 further recites that “detecting the actual movement attribute of the robot
cleaner during the first travel control includes detecting a movement speed of the robot cleaner measured by a gyroscopic sensor when the robot cleaner turns.” As previously described, JANG et al. at paragraph [0074] teaches measuring a slip rate using a gyro sensor 110 or an acceleration sensor 120. However, as previously discussed, JANG et al. teaches measuring the slip rate while performing a basic motion during S100, and does not teach or suggest that a movement speed of the robot cleaner is measured by a gyroscopic sensor when the robot cleaner turns while performing a first travel control of the robot cleaner based on material information of a flow surface, as recited in claim 15.

Claims 1 and 15, therefore, are not anticipated by JANG et al. and are patentable over JANG et al. and SHIN et al., whether taken alone or in any reasonable combination. Claims 2, 5, 6, 10-14, 16, 17, and 19-20 depend from claims 1 and 15, respectively, and, therefore, are also not anticipated by JANG and are patentable over JANG et al. and SHIN et al., whether taken alone or in any reasonable combination based at least on their dependencies. Hence, withdrawal of the pending 35 U.S.C. W 102 and 103 rejections is respectfully requested.”

Accordingly, the rejections have been withdrawn and claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/           Primary Examiner, Art Unit 3723